02-10-056-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00056-CR
 
 



Michael Lavon Smith


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
 
FROM THE 371st
District Court OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
          Appellant
Michael Lavon Smith attempts to appeal from his conviction for aggravated
assault with a deadly weapon, to-wit:  a firearm.  The trial court’s
certification states that this “is a plea-bargain case, and the defendant has
NO right of appeal.”  See Tex. R. App. P. 25.2(a)(2).  On February 16,
2012, we notified Smith that this appeal may be dismissed unless he or any
party desiring to continue the appeal filed a response showing grounds for
continuing the appeal.  Smith filed a pro se response that does not show grounds
for continuing the appeal.  In accordance with the trial court’s certification,
we therefore dismiss this appeal.  See Tex. R. App. P. 25.2(d), 43.2(f).
 
SUE WALKER
JUSTICE
 
PANEL: 
WALKER,
MCCOY, and MEIER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  March 29, 2012 




[1]See Tex. R. App. P. 47.4.